                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BENNETT MONTOYA,                                    Case No. 17-cv-06534-JD
                                                           Plaintiff,
                                   8
                                                                                             ORDER RE MOTION TO DISMISS
                                                   v.                                        SECOND AMENDED COMPLAINT
                                   9

                                  10     CITY OF SAN FRANCISCO,                              Re: Dkt. No. 54
                                                           Defendant.
                                  11

                                  12          This order resolves defendants’ motion to dismiss plaintiffs’ second amended complaint
Northern District of California
 United States District Court




                                  13   under Federal Rule of Civil Procedure 12(b)(6), or in the alternative for a more definite statement

                                  14   under Federal Rule of Civil Procedure 12(e). Dkt. No. 54.

                                  15                                               DISCUSSION

                                  16          The parties’ familiarity with the facts and record are assumed. The Court orders as

                                  17   follows:

                                  18          1.        Scope of Plaintiffs’ First Cause of Action

                                  19          The Court dismissed plaintiffs’ second and third causes of action, and noted that “[t]his

                                  20   leaves only plaintiffs’ first claim, for a violation of 42 U.S.C. § 1983 and § 1988, on the basis that

                                  21   defendants ‘deprived plaintiffs of the[ir] constitutional rights’ under the Fourteenth Amendment to

                                  22   the United States Constitution ‘in that the defendants . . . jointly and severally deprived plaintiffs

                                  23   of their property without due process of law and failed to provide equal protection of the law.’”

                                  24   Dkt. No. 49 at 1.

                                  25          Plaintiffs’ second amended complaint (“SAC”) omits the dismissed claims but plaintiffs’

                                  26   allegations for their remaining first claim are now inexplicably vague, asserting only that

                                  27   defendants “have deprived plaintiffs of their constitutional rights.” Dkt. No. 53 ¶ 56. Defendants

                                  28
                                   1   understandably complain that plaintiffs’ SAC now “does not identify any part of the Constitution.”

                                   2   Dkt. No. 54 at 5.

                                   3          On the basis of the Court’s prior order as well as plaintiffs’ representation that the SAC

                                   4   “adopts” the assertions made in the first amended complaint (“FAC”), Dkt. No. 56 at 2, the Court

                                   5   construes plaintiffs’ first cause of action in the SAC as alleging the same legal violation described

                                   6   in plaintiffs’ first cause of action in the FAC, i.e., a violation of 42 U.S.C. § 1983 and § 1988

                                   7   based on plaintiffs’ constitutional rights under the Fourteenth Amendment. To the extent

                                   8   plaintiffs are now trying to invoke their First Amendment rights as an additional basis for the

                                   9   claim, Dkt. No. 56 at 2, that is a change that is neither evident from the SAC nor permitted by the

                                  10   Court. See Dkt. No. 49 at 5 (“Plaintiffs may not add any new claims or defendants without

                                  11   express leave of Court.”). Consequently, plaintiffs’ first claim in the SAC is limited to the

                                  12   confines of that claim as alleged in the FAC.
Northern District of California
 United States District Court




                                  13          2.      Monell Claim Against City and County of San Francisco

                                  14          The Court dismissed plaintiffs’ claims against the City and County of San Francisco

                                  15   because plaintiffs’ allegations did not sufficiently allege an official policy, practice or custom

                                  16   under Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 691 (1978). Dkt. No. 49 at 4-5.

                                  17          Plaintiffs’ allegations are virtually unchanged, and they remain conclusory and deficient.

                                  18   See, e.g., Dkt. No. 53 ¶ 13 (“The club’s license was and is at risk because of Lazar’s racist crusade

                                  19   and the de facto sanctioning and endorsement of those efforts by two SFPD Chiefs of Police, by

                                  20   other leadership of the SFPD, and by the mayor of San Francisco.”). Plaintiffs’ claims against the

                                  21   City and County of San Francisco are consequently dismissed with prejudice.

                                  22          3.      Statute of Limitations

                                  23          The prior order observed that the parties appeared to “agree that ‘acts falling outside of the

                                  24   [two-year] limitations period are time barred,’” and plaintiffs were therefore directed to focus, in

                                  25   any amendment of the complaint, on acts by defendants that occurred during the limitations

                                  26   period, i.e., after November 9, 2015. Dkt. No. 49 at 3-5 (quoting RK Ventures, Inc. v. City of

                                  27   Seattle, 307 F.3d 1045, 1050 (9th Cir. 2002)).

                                  28
                                                                                          2
                                   1            Plaintiffs have not followed the Court’s directive in their allegations in the SAC. They do

                                   2   assert, however, in their brief opposing defendants’ motion to dismiss, that numerous acts by the

                                   3   defendants took place “through several months of 2019,” “continued long after the initial filing

                                   4   date (November 9, 2017),” and “continued during the period.” Dkt. No. 56 at 3-4.

                                   5            On this record, the Court dismisses the SAC, but plaintiffs will have an additional

                                   6   opportunity to amend by April 3, 2020. If this deadline is not feasible in light of the public health

                                   7   situation, the parties may agree on a new date by joint stipulation filed with the Court. If the

                                   8   parties cannot agree, plaintiffs may ask the Court to extend the deadline.

                                   9            Any further amended complaint must clearly identify and expressly allege the acts by

                                  10   defendants that occurred during the limitations period, i.e., after November 9, 2015. The City and

                                  11   County of San Francisco must be removed as a defendant. The legal basis for the first claim for

                                  12   relief should be made consistent with the allegations in the FAC. To the extent plaintiffs wish to
Northern District of California
 United States District Court




                                  13   expand those bases, they must file a properly noticed motion seeking the Court’s leave.

                                  14   Otherwise, the default rule remains that new claims or defendants may not be added without

                                  15   express leave of Court. Plaintiffs are advised that this is likely to be their final opportunity to

                                  16   amend.

                                  17            IT IS SO ORDERED.

                                  18   Dated: March 19, 2020

                                  19

                                  20
                                                                                                      JAMES DONATO
                                  21                                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
